Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 46, the prior art of record does not disclose or suggest an obstruction removal system including a capture sock device and a trap including one or more openings facing the capture sock device and coupled to a distal end of a guidewire, the trap being self-expandable and having a distal portion more rigid than a proximal portion, in combination with the other claimed elements.
Regarding claim 56, the prior art of record does not disclose or suggest an obstruction removal system including a capture sock device including a mouth coupled to a shaft, a retriever coupled to a distal end of a guidewire, a trap coupled to a distal end of the retriever, the trap including one or more openings facing the capture sock device and coupled to a distal end of a guidewire, the trap being self-expandable and having a distal portion more rigid than a proximal portion, in combination with the other claimed elements.
Regarding claim 64, the prior art of record does not disclose or suggest a method for removing obstructions from a body channel including deploying a capture sock device including a mouth, deploying a retriever assembly distally to the capture sock device, the retriever assembly including a self-expanding trap having a distal portion more rigid than a proximal portion, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.